267 S.C. 430 (1976)
229 S.E.2d 264
In the Matter of James H. HOWEY, Respondent.
20291
Supreme Court of South Carolina.
October 19, 1976.
*431 Messrs. Daniel R. McLeod, Atty. Gen., and A. Camden Lewis, Asst. Atty. Gen., of Columbia, for Complainant.
Messrs. Henry Hammer, of Columbia, Berry L. Mobley and D. Glenn Yarborough, of Lancaster, for Respondent.
October 19, 1976.
Per Curiam:
After hearings pursuant to our rules on disciplinary procedures, the Board of Commissioners on Grievances and Discipline filed with this Court its final certified report finding that the respondent suffers from manic depressive mental illness which precludes him from being able to exercise the discretion and judgment necessary for the practice of law. The board unanimously recommended that he be "suspended from the practice of law for the duration of his mental illness."
The matter came to be heard before this Court as a result of a rule to show cause why the report of the board should not be confirmed and such order issued as the Court deems proper.
After hearing argument of counsel, we find that the findings and conclusions of the board are abundantly supported by the record. The recommendation is accepted.
Accordingly, it is ordered that the respondent be suspended from the practice of law for the duration of his mental illness. He shall forthwith surrender to the clerk of this Court his certificate of admission to practice.
The question arises as to when the respondent may be permitted to apply for reinstatement. The suspension is for the duration of the respondent's mental illness; a review of the expert testimony convinces this Court that an application should not be filed or entertained until the respondent has demonstrated for a least one (1) year that he has regained his mental faculties.